DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 09/16/2021.  


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to FEATURE/GROUND HEIGHT-BASED COLORED IMAGE GENERATING APPARATUS AND FEATURE HEIGHT-BASED COLORED IMAGE GENERATING PROGRAM.

Prior art was found for the independent claim 1 as follows:
NAKATA et al. [JP2013054499A] discloses
A feature/ground height-based colored image generating apparatus, [i.e. Fig. 1, Para 0023] comprising: 

storing, in a digital surface model storing memory, a digital surface model (DSM) of the area; [i.e. database 11 storing a DSM; Para 0025]
generating a DHM, which is a difference between the digital elevation model (DEM) [i.e. create a DHM from a difference between a DEM and a DSM; Para 0018] and the digital surface model (DSM), in a DHM storing memory; [i.e. a memory 13 storing DHM data; Para 0025]
deriving an inclination per mesh of the DHM and generating an inclination image in which a grayscale value corresponding to the inclination is allocated to the mesh; …
… a first red relief image in which a brighter color is allocated to a part having a higher aboveground opening, in which a darker color is allocated to a part having a higher underground opening, and in which a red-emphasized color is allocated to a part having a higher inclination; [i.e. DSM red stereoscopic image creating unit 14 reads the DSM of the designated area from the database 11, and for each mesh … the degree of underground opening, and the degree of opening of the ground are determined. A DSM red stereoscopic image is generated in which an inclination is determined, a brighter color is assigned as the degree of opening of the earth is larger; Fig. 4, Para 0053] …
… a second red relief image in which a brighter color is allocated to a part having a higher aboveground opening, in which a darker color is allocated to a part having a higher underground opening, and in which a red-emphasized color is allocated to a part having a higher inclination; [i.e. DSM red stereoscopic image creating unit 
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… decreasing an elevation value allocated to each mesh of the digital surface model (DSM) certain times per mesh, setting each mesh as a focused point, defining a certain range per focused point, and deriving an aboveground opening, an underground opening, and an inclination, to generate in a first red relief image storing memory …
… increasing an elevation value allocated to each mesh of the digital elevation model (DEM) predetermined times per mesh, setting each mesh as a focused point, defining a certain range per focused point, and deriving an aboveground opening, an underground opening, and an inclination, to generate in a second red relief image storing memory …
… reading per mesh of the DHM a height of a feature allocated to the mesh and generating in a relative height gradient-tinted image storing memory a relative height gradient-tinted image in which a color value is allocated to the mesh in accordance with the height of the feature; 

generating in a feature height-based colored image storing memory a feature height-based colored image in which the first red relief image and the feature height comparison image are overlaid on each other; and 
synthesizing the feature height comparison image with the second red relief image to generate a feature height comparison image, in which each mesh is expressed in color in accordance with a height and an inclination of the mesh, in a feature height comparison image storing memory.
These features are not found or suggested in the prior art.

Regarding independent Claim 6, the claim limitations of claim 6 is analogous to independent claim 1 limitations and therefore, allowed on the same premise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-10 are allowed.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488